IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JETTA ALBERTS, )
)
Plaintiff, )
)

V. ) C.A. No. N18C-07-212 JRJ
)
ALL ABOUT WOMEN, P.A. a Delaware  )
corporation, REGINA SMITH, D.O., )
and CHRISTIANA CARE HEALTH )
SERVICES, INC, )
)
Defendants. )

MEMORANDUM OPINION

Date Submitted: July 21, 2020
Date Decided: November 10, 2020

Upon Plaintiff's Motion to Strike Errata Corrections: GRANTED
Randall E. Robbins, Esquire, Randall J. Teti, Esquire, Ashby & Geddes,
Wilmington, Delaware, Attorneys for Plaintiff.

Gregory S. McKee, Esquire, Lauren C. McConnell, Esquire, Wharton, Levin,
Ehrmantraut & Klein, P.A., Wilmington, Delaware, John D. Balaguer, Esquire,

Lindsay E. Imbrogno, Esquire, White and Williams LLP, Wilmington, Delaware,
Attorneys for Defendants.

Jurden, P.J.
I. INTRODUCTION

This is a medical negligence action arising from a myomectomy performed
on Plaintiff Jetta Alberts (“Plaintiff”) at Christiana Hospital on September 6, 2017
that ultimately resulted in the loss of her uterus at the age of twenty-five.! On June
3, 2020, Plaintiff deposed Diane McCracken, M.D., an owner of Defendant All
About Women, P.A., (collectively, with Dr. Regina Smith, D.O., “Defendants”) and
the supervising attending physician who was responsible for Plaintiff's post-
operative care.? Following that deposition, and as a result of Dr. McCracken’s
testimony, the Plaintiffs OB/GYN expert supplemented his expert opinions,
opining, among other things, that Dr. McCracken breached the standard of care with
respect to the clinical assessment of the Plaintiff. Almost a month later, Dr.
McCracken submitted an errata sheet setting forth multiple “desired corrections”
(“corrections”) to her deposition testimony (collectively, the “Errata sheet”).
Plaintiff moves to strike a number of these corrections, arguing they significantly

“manipulate, supplement, or change” Dr. McCracken’s deposition answers.*

For the following reasons, Plaintiff's Motion to Strike Errata Corrections is

GRANTED.

 

' DI. 107 § 1. A myomectomy is a surgical procedure to remove uterine fibroids. D.I. 1 13.

2 1a.9 3.

7 DI. 107, Ex. B at 3.

* D.I. 107 § 4. Dr. McCracken reserved the right to review and read her deposition transcript. D.L
120 4 1.
II. FACTS AND PROCEDURAL HISTORY

A. Plaintiff?s Medical Negligence Claims

Plaintiff alleges Defendants breached the standard of care by failing to
timely recognize Plaintiff experienced post-operative internal bleeding in the two
days following her myomectomy.’ By the time Defendants discovered the
bleeding, Plaintiff had lost almost two-thirds of her blood volume and had to
undergo an emergency hysterectomy.° According to Plaintiff, the standard of care
required Defendants to be cognizant of her full clinical picture and immediately
recognize the signs and symptoms of internal bleeding throughout post-operation
day one (“POD1”) and the morning of post-operation day two (“POD2”).’
Plaintiff claims that had the Defendants met the standard of care, Plaintiff would
not have experienced such significant blood loss and would not have had to

undergo the hysterectomy.®

 

3D. 10791
6 Id.2.
7 Id.

8 Id. According to Plaintiff, a significant issue in this case is whether Defendants failed to
recognize the signs and symptoms of internal bleeding throughout POD1 (9/7/17) and the
morning of POD2 (9/8/17). The signs and symptoms included POD1 bloodwork showing a 6-
point hemoglobin drop to 7.1 from Plaintiffs pre-op hemoglobin of 13.2, representing a loss of
nearly 50% of her blood volume, together with persistent pain, persistent nausea and vomiting,
fluid imbalance, and elevated heartrate, all consistent with internal bleeding. Plaintiff contends
Defendants never checked the POD1 bloodwork results on POD1 that were posted to Plaintiff's
chart at 9:07 a.m. according to CCHS’s audit trail. It was not until POD2, when Plaintiffs
hemoglobin level dropped to 4.7, that Defendants recognized Plaintiff was bleeding internally
and had lost nearly 2/3 of her blood volume. She underwent the hysterectomy shortly thereafter.
Plaintiff maintains that the standard of care required Defendants to, among other things, check

3
B. Plaintiff’s Motion to Strike the McCracken Errata Sheet Corrections

On June 3, 2020, Plaintiff took Dr. McCracken’s deposition.’ After
receiving a copy of Dr. McCracken’s deposition transcript, Plaintiffs OB/GYN
expert, Dr. Daniel Small, M.D., supplemented his expert disclosure
(“Supplemental Disclosure”) to add that, in his expert opinion, (1) Dr. McCracken
breached the standard of care owed to Plaintiff when she failed to recognize the
“obvious signs, symptoms and labs consistent with internal bleeding” until
POD2,'° (2) Dr. McCracken’s testimony that “potentially any of us or potentially
none of us” responsible for Plaintiff's care would know the elements of the clinical
information necessary to diagnose Plaintiffs condition, falls below the standard of
care,'! and (3) Dr. McCracken’s testimony regarding what a “clinical picture”
means is a “grossly inaccurate representation of the meaning of clinical picture,

and falls far below the knowledge and skill ordinarily employed by an attending

 

the bloodwork results they ordered and to be aware of Plaintiff's total clinical picture. D.I. 107 §
Ds

* Id. 43. Plaintiff originally sought to take Dr. McCracken’s deposition in November 2019, but
the parties were unable to agree to a common date until April, when COVID-19 struck. The
parties agreed to a date in June in order to safely conduct the deposition. Hr’ g: 3:23-6:4.

0 D.1. 107, Ex. B at 3. In his first expert disclosure, Dr. Small opined that the hospital’s doctors,
residents, and nurses, including Dr. Regina Smith, breached the standard of care by failing to
timely respond to Plaintiffs internal bleeding until her risk level was dangerously high and
failing to investigate and be aware of Plaintiffs whole clinical picture. /d. at 3, 5.

‘I Td. at 6, citing McCracken Dep. at 127-28 (internal quotations omitted).

4
OB/GYN and the use of reasonable care and diligence in the postoperative care of

a myomectomy patient[.]

9912

Two weeks after Plaintiff produced Dr. Small’s Supplemental Disclosure,

and almost one month after her deposition, Dr. McCracken submitted an Errata

sheet substantively supplementing and changing her deposition testimony.'? In

response, Plaintiff filed the instant motion.

The corrections on the Errata sheet Plaintiff moves to strike are as follows:'4

 

Testimony

Desired Corrections

 

 

 

 

A: She typically would — if we
have the list in front of us I
would say are there any issues?
And she would say yes, you
know, this person’s blood
pressure is elevated and this
person wants to go home early
or something like that.

So we wouldn’t necessarily go
through details of every single
patient if the patients are stable.

 

A: She typically would — if
we have the list in front of us
I would say are there any
issues? And she would say
yes, you know, this person’s
blood pressure is elevated
and this person wants to go
home early or something
like that.

So we wouldn’t necessarily
go through all the details of
every single patient if the
patients are stable.

 

 

Dep. | Question Asked
Tr.
38:12- | Q: Does [Ashley
19 August, P.A.|
communicate to
you about all
patients or just
ones where she
1. | perceives there’s
an issue?
12 Td.

3 D.I. 10794. Defense counsel received the transcript of Dr. McCracken’s deposition on June

5, 2020. D.I. 120 9 3. Plaintiff produced Dr. Small’s Supplemental Disclosure on June 17, 2020.
DL. 99.
14 Desired corrections are in bold and underlined. For ease of reference, the Court has numbered
the corrections. The actual Errata sheet with the corrections and reasons for the corrections can

be found at D.I. 107, Ex. C.

 
 

48:6

Q: And would it
be significant to
you whether [the
myomectomy |
was open or
laparoscopic?

A: Not necessarily significant.
I mean that’s, that’s just — it’s
still an abdominal surgery and
carries many of the same risks
either way. You know,
typically recovery is a little
longer for an open
[myomectomy], but it has in
the first day or two similar
recovery SO...

A: Not necessarily
significant. I mean that’s,
that’s just - - it’s still an
abdominal surgery and
carries many of the same
risks either way. You know,
typically recovery is a little
longer for an open
[myomectomy], but it has in
the first day or two similar
recovery so it would be a
similar _post__ operative
course.

 

79:9
10

Q: [I]’m asking
you about
September 7"
when you were
the supervising
physician for
Jetta Alberts on
post-op day one.
In that situation
would the drop in
hemoglobin from
13.2 to 7.1 be
relevant to the
clinical picture?

A: It would not have changed
anything. If I had a patient
that’s otherwise clinically
stable with normal vitals,
eating, making urine and a drop
to hemoglobin to 7 and no
obvious signs of hemorrhage
or bleeding, that wouldn’t
change anything in the clinical
picture at that time.

A: It would not have
changed anything. If I hada
patient that’s otherwise
clinically stable with normal
vitals, eating, making urine
and a drop to hemoglobin to
7 and no obvious signs of
hemorrhage or bleeding, that
wouldn’t change anything in
that we do with the clinical
picture at that time. We
would continue to monitor
it.

 

 

87:1

 

Q: Do you know
whether
[Plaintiff]
eating?

was

 

A: No, I don’t. I was not made
aware of the nausea so those
weren’t questions that I had a
chance to ask.

 

A: No, I don’t. I was not
made aware by the nurse of
the nausea so those weren’t
questions that I had a chance
to ask.

 

 
 

 

127:7

 

Q: Who taking
care of [Plaintiff]
would know the
important pieces
of clinical
information?

 

A: Well, again, I guess it
depends on what their role was.
So the nurse would know the
vitals and might know a low
blood count or might not. The
residents might know that,
might not. So probably
everybody has parts of that
clinical information.

I think everybody might find
more pieces that are more —
like people might deem certain
pieces important and others
not. So everybody might have
their own clinical perspective
as to what pieces are important
and what aren’t.

 

A: Well, again, I guess it
depends on what their role
was. So the nurse would
know the vitals and might
know a low blood count or
might not. The residents
might know that, might not.
So probably everybody has
parts of that clinical
information.

I think everybody might find
more pieces that are more —
like people might deem
certain pieces important and
others not. So everybody
might have their own
clinical perspective as to
what pieces are important
and what aren’t. It is based
on the clinical presentation
of each individual patient.
Depending on that
particular presentation,
each provider may need to
do further investigation in
the chart. For example, if
one was advancing their
diet, it may not _ be
necessary to look back to
see when they started
advancing their diet.

 

 
 

127:18

Q: How do all of
those important
pieces get
brought together
to form a
diagnosis?

A: I mean I think that’s the role
of the clinician when they see
the patient, to see what’s going
on and what are all of the pieces
and how do I think it fits. But to
say that every person or who’s
the person in charge of her that
knows every little single piece
of information is not, that’s not
realistic.

A: I mean I think that’s the
role of the clinician when
they see the patient, to see
what’s going on and what are
all of the pieces and how do I
think it fits. But to say that
every person or who’s the
person in charge of her that
knows every little single
piece of information is not,
that’s not realistic. Again,
the clinical picture of the
patient is what drives the
course of action of any
clinician. For example, it
[sic] the patient had normal
vital signs, one would not
necessarily look back to see
if the patient ever had
tachycardia because under
that scenario it wouldn’t
necessarily be relevant to
the _patient’s management

moving forward.

 

 

 

128:1

 

Q: [W]ho knows
the pieces of
clinical
information
necessary to
diagnose what is
currently
occurring
the patient?

with

 

A: Potentially any of us or
potentially none of us.

 

A: Potentially any of us or
potentially none of us; know
everything. _However, we
would all assess the clinical
picture when we evaluate
the patient and if there is
anything that occurs during
that evaluation which raises
a question, we could then go
into the patient’s chart to
further investigate that but
each scenario is different.

 

 

 

 

 
 

 

132:18 | Q: When you’re
talking about
clinical picture,
what are you
talking about?

 

 

A: I mean clinical picture to
me is how the patient is doing
clinically. Are they sitting
there awake and alert and
breathing or are they lying on
the floor without a pulse?
Right?

 

A: I mean clinical picture to
me is how the patient is
doing clinically. Are they
sitting there awake and alert
and breathing or are they
lying on the floor without a
pulse? Right? We assess
each individual patient
and depending on what the
evaluation _shows, _ we
investigate further in the
chart or order addition
[sic] tests to ascertain what
the care plan would _be
moving forward. In order
to do that, we would
typically look for
something in the patient’s
presentation that is not
typical for a normal _post-

operative course.

 

Il. PARTIES’ CONTENTIONS

Plaintiff argues that Dr. McCracken is using an errata sheet to improperly alter

her testimony, and by doing so, has deviated from the purpose of an errata sheet—to

correct typographical errors—not to rewrite harmful or incomplete testimony.”

Plaintiff contends that allowing the type of changes Dr. McCracken seeks to make

will render depositions no longer reliable.'® Plaintiff further contends that Superior

 

'S DI. 107 Yf 6, 8; see also Hr’g 45:3-8. Plaintiff's Counsel asks the Court to consider: “...what
was the intent of the Errata changes? Was it to rewrite depositions and change the reliability of
the deposition and the reliability of the discovery process?”

16 Hr’g. 33:16-20.

 
Court Rules 30(d) and (e) are in conflict with respect to the degree to which attorneys
may be involved with the substance of a deponent’s testimony, and the Court should
resolve the conflict in a manner that advances justice and avoids absurd results.’”
Defendants!’ argue that the Errata sheet “comports with the clear language of
Rule 30(e)” as it clarifies and corrects various aspects of Dr. McCracken’s
testimony.!? Defendants concede that some of Dr. McCracken’s changes are
substantive, but argue they are not contradictory and merely clarify her testimony.”
According to Defendants, none of Dr. McCracken’s changes to her testimony were

' Finally, Defendants

made in response to Dr. Small’s Supplemental Disclosure.’
argue that even if the Errata sheet is improper, Plaintiff will have the opportunity to

cross-examine Dr. McCracken on her changes at trial or may seek a deposition solely

limited to the Errata sheet.”

 

7 Hr’ g 34:15-35:1.

18 Defendant Christiana Care Health Services, Inc. takes no position on Plaintiff's Motion. D.I.
117.

DI. 12094.

0 Hr’g 18:10-18; 44:11-21.

21 Hr’ g 18:21-23.

221 I. 120 J 10. According to Plaintiff, redeposing the witness would be an ineffective practice
because she is now prepared to respond with the litigation talking points. Hr’g 35:2-10.

10
IV. DISCUSSION
The meaning of the term “errata sheet” is derived from the word erratum

which means “an error that needs correction.”

While Super. Ct. Civ. R. 30(e) allows a deponent to make changes to their
deposition testimony in form or substance, it does not allow them to improperly
alter what they testified to under oath. A deposition is not a practice quiz. Nor is it
a take home exam.”* An errata sheet exceeds the scope of the type of revisions
contemplated by Rule 30(e) when the corrections “are akin to a student who takes
her in-class examination home, but submits new answers only after realizing a
month later the import of her original answers could possibly result in a failing

9925

grade.

 

23 Black's Law Dictionary (11th ed. 2019) (defining errata sheet as “[a]n attachment to a
deposition transcript containing the deponent's corrections upon reading the transcript and the
reasons for those corrections.”’).

24 Donald M. Durkin Contracting, Inc. v. City of Newark, 2006 WL 2724882, at *5 (D.Del. Sept.
22, 2006) (citing Garcia v. Pueblo Country Club, 299 F.3d 1233, 1242 (10th Cir. 2002) (“The
Rule [30(e)] cannot be interpreted to allow one to alter what was said under oath. If that were the
case, one could merely answer the questions with no thought at all then return home and plan
artful responses. Depositions differ from interrogatories in that regard. A deposition is not a take
home examination.” (quoting Greenway v. Int’l Paper Co., 144 F.R.D. 322, 325 (W.D.La.
1992))). In Durkin, a deponent executed an errata sheet “clarifying” her deposition testimony.
The court in Durkin treated the errata sheet as an affidavit and analyzed it under the sham
affidavit rule. See id, at *3-5. Although the McCracken Errata sheet was not offered to
overcome a summary judgment motion, Durkin is instructive to the extent it discusses F.R.C.P.
30(e) and the scope of the type of revisions contemplated by the Rule. See Crumplar v. Super.
Ct. ex rel. New Castle Cnty., 56 A.3d 1000, 1007 (Del. 2012) (deciding interpretations of Federal
Rules of Civil Procedure provide “persuasive guidance” for interpretation of Superior Court
Rules of Civil Procedure).

25 Durkin, 2006 WL 2724882, at *5.

11
The Plaintiff in this case posits:

What is the point of a deposition if defense counsel asks questions of
his client on cross-examination because of damaging testimony she
gave to Plaintiffs counsel on direct on a key issue (here, clinical
picture), gets more damaging sworn testimony from his client on that
same key issue, but then gets to rewrite both of his client’s answers to
und[o] the damage?”®

This is an excellent question.

It is beyond dispute that depositions play a critical role in the discovery
process, trial preparation, and trial. They are one of the trial lawyer’s most
valuable tools. Among other things, they enable the parties to elicit facts and
opinions through sworn testimony, which the parties in turn provide to their
respective experts to secure expert opinions. In essence, the deposition allows a
party to “pin down a witness” on key points. Not only is this sworn testimony used
by the parties’ experts, it is used at trial to impeach a witness who strays from or
contradicts their deposition testimony. In short, plaintiffs and defendants rely
heavily on depositions to develop trial strategy and prepare their cases for trial. 27

Because they are so important, deposition preparation, whether it be for a fact

 

26D 1. 10797.

27 The Delaware Supreme Court stated in Americas Mining Corp. v. Theriault, “[t]he Court of
Chancery noted that when witnesses ‘get deposed, you learn things, and you might ask other
people or shape your trial strategy differently.”” 51 A.3d 1213, 1238 (2012); see also Hoey v.
Hawkins, 332 A.2d 403, 406 (Del. 1975) (“Discovery and pretrial practices usually result in the
narrowing and clarifying of issues so as to shorten trials and to bring about a greater degree of
clarity and justice in the presentation of facts to juries.”).

12
witness or an expert witness, is serious business. This is true for both sides,
regardless of which party is taking or defending the deposition. A party should be
able to rely on testimony obtained through a deposition because the deponent has

sworn under oath that the testimony they are about to give is the truth.78

Generally speaking, there is a typical order to discovery in medical
negligence cases: first fact witness depositions, then expert witness depositions.”
This is so not only to ensure discovery is conducted in an orderly, effective, and
efficient manner, but also for the simple reason that experts need to know the facts
before they formulate their opinions. What is particularly troubling here is the
disruptive nature, scope, and timing of Dr. McCracken’s alterations to her
deposition answers vis-a-vis the issuance of a supplemental expert opinion critical

of the care she rendered to Plaintiff.

Two weeks after the McCracken deposition Plaintiff produced Dr. Small’s
Supplemental Disclosure in which he opined that Dr. McCracken breached the
standard of care of a supervising attending OB/GYN by failing to be aware of her
patient’s pertinent clinical picture and clear signs of internal bleeding. According
to Dr. Small, Dr. McCracken’s deposition testimony that potentially any or

potentially none of the members of the medical team responsible for Plaintiff's

 

28 Super Ct. Civ. R. 30(b)(4).
29 See Hr’g 8:18-9:3.

13
care would know the necessary clinical information to make a diagnosis is below
the standard of care.*? On her Errata sheet, Dr. McCracken significantly
supplements and alters her responses in an apparent effort to make them less
damaging. For example, her response to the straightforward question, “...who
knows the pieces of clinical information necessary to diagnose what is currently
occurring with the patient?” changes from, “[p]otentially any of us or potentially

none of us[.]” to,

[p]otentially any of us or none of us know everything. However, we would
all assess the clinical picture when we evaluate the patient and if there is
anything that occurs during that evaluation which raises a question, we could
then go into the patient’s chart to further investigate that...[.].>!
By way of further example, after Dr. Small opined in his Supplemental
Disclosure that Dr. McCracken’s testimony that a patient’s “clinical picture”
means whether a patient is “awake and alert and breathing, or are they lying on the
floor without a pulse” is a grossly inaccurate representation that evidences a lack of

knowledge and skill required of an OB/GYN in the post-operative care of a

myomectomy patient,?? Dr. McCracken tries to rewrite her response by adding,

[w]e assess each individual patient and depending on what the evaluation
shows, we investigate further in the chart or order additional tests to
ascertain what the care plan would be moving forward. In order to do that,

 

30D]. 107, Ex. B § 10a, quoting McCracken Dep. 127:19-128:5.

3! Correction No. 7, supra p. 8.
32 DI. 107, Ex. B  10(b).

14
we could typically look for something in the patient’s presentation that is not

typical for a normal post-operative course.??

Dr. McCracken’s Errata sheet was provided two weeks after Dr. Smalls’
Supplemental Disclosure was produced. Although an attorney is not permitted to
consult or confer with their client about their testimony or anticipated testimony
during the client’s deposition, once the deposition is over, there is no such
prohibition.*4 Allowing a deponent to use their errata sheet to work around the

prohibition in Rule 30(d)(1) by altering sworn testimony in an attempt to undo

 

33 Correction No. 8, supra p. 9. As Plaintiff points out, Correction No. 8 is Dr. McCracken’s
third attempt at a response to a straightforward question. See Mot. at 4-6 (Dr. McCracken
provided an answer “first in response to Plaintiff's counsel, second in response to her own
counsel, and third in converting the Errata [s]heet into a take home deposition”).

34 Super. Ct. Civ. R. 30(d)(1) prohibits the attorney(s) for a deponent from consulting or
conferring with the deponent regarding the substance of the testimony already given or
anticipated to be given, from the commencement until the conclusion of a deposition, including
any recesses or continuances lasting less than five calendar days. Super. Ct. Civ. R. 30(e) does
not prohibit a deponent’s attorney from consulting or conferring with a deponent about their
errata sheet. At oral argument, the Court, in response to Plaintiff's argument that Rule 30(d) and
(e) are in conflict (Hr’g 34:15-17), raised this with Defense counsel:

The Court: So, theoretically, after the deposition a fact witness gets the transcript,
reviews it. There’s no prohibition against that witness talking to anybody about their
deposition and getting assistance preparing the errata sheet, or is there? Hr’g 16:21-17:2.

Defense Counsel: There’s none to my knowledge. Jd. 17:3-4.

The Court: So there would be nothing to prohibit a witness who had been deposed from
talking to their attorney about their testimony after seven days; right? Id. 42:7-10.

Defense Counsel: Correct. The same for experts as well. Jd. 42:11-12.

The Court: That’s a little troubling to me when you talk about errata sheets that add
substantive testimony. Jd. 42:13-15.

15
damaging answers they gave at their deposition (or respond to an opposing
expert’s criticism), not only subverts the purpose of the deposition, but the
discovery rules themselves.*° It also increases the cost of litigation and prolongs
discovery.*® If the errata sheet gives the deponent a do-over as Defendants seem
to maintain it does, deposition testimony, despite being sworn testimony, will no

longer be reliable, making it almost meaningless.7”7 Once the deposition is

 

35 See Hr’g 10:14-17. The Court: “I don’t understand how the discovery process can survive a
ruling that says that it’s okay to make substantive changes to an errata sheet of this extent[.]”;
see also Hr’g 43:16-21. The Court: “I’m worried about a fact witness after trial that on an errata
sheet adds substantive amendments and changes to her fact testimony after the period runs
during which she’s prohibited from having a discussion with the attorney about her testimony.”;
In re Examworks Grp., Inc. S’holder Appraisal Litig., 2018 WL 1008439, at *5 (Del. Ch. Feb.
21, 2018) (“[T]he purpose[s] of discovery [are] to advance issue formulation, to assist in fact
revelation, and to reduce the element of surprise at trial. These instrumental purposes in turn
serve the overarching and well established policy underlying pretrial disclosure, which is that a
trial decision should result from a disinterested search for truth from all available evidence rather
than tactical maneuvers based on the calculated manipulation of evidence and its production.”
(internal citations omitted)).

36 Hr’ g 28:19-29:6. The Court: “[t]he Plaintiff thinks that they have the landscape set with what
that witness’s testimony is, the fact testimony. They count on it. We move through discovery.
They have their experts take the time and pay the expense to the expert to review that fact
testimony and issue a supplemental disclosure, as they must if there are substantive changes to
[an] expert’s initial opinion, and then to find out, oh, wait a minute, there’s more. Do you see the
Court’s trouble with the precedent that’s set for all cases?”

37 Hr’g 10:4-13. The Court: “[T]his chronology is troubling to me, and the extensive changes to
the substance of the testimony after the deposition, after the witness is able to be cross-examined
by All About Women’s counsel, after the expert disclosures have been made and supplemented, I
mean, I can’t imagine what havoc would be wreaked if this becomes the norm in cases because
depositions will be meaningless because you can just supplement at will through an errata
sheet.”; see also Hr’ g 30:3-13.

The Court: The errata sheet’s not meant to supplement the deposition, is it? That’s not
the true nature of an errata sheet. You know what errata means, right? There’s an error.
It doesn’t mean that the witness wishes that he or she could have said something
more...That’s not the purpose of it. The purpose is to correct an error in testimony;
right?

16
concluded, the deponent can confer with counsel, review the opposing expert
reports, talk to other witnesses, and then supplement, alter, tailor and correct any
response that is problematic for their side of the case.?* This brings us back full
circle to Plaintiff's question—does this not frustrate the intent of taking sworn

testimony in a deposition?*? The answer is, yes.
As Plaintiff's counsel correctly notes,

[t]he arguments advanced by [Defendants] in this case will not secure the
just, speedy and inexpensive determination of every proceeding”, but
actually have the opposite effect that depositions will no longer be reliable.
The opportunity to resolve cases more quickly and more inexpensively
through either settlements or motion practice will definitely be effected.*!

After careful review of Dr. McCracken’s deposition testimony, Dr. Small’s

Supplemental Disclosure, and Dr. McCracken’s Errata sheet, it appears that her

 

Defense Counsel: Correct.

38 See Hr’g 10:14-17. The Court: “I don’t understand how the discovery process can survive a
ruling that says that it’s okay to make substantive changes to an errata sheet of this extent[.]”.

39 As the Court queried more than once during oral argument, “where does this stop?” Hr’g 8:17.
40 See Hr’g 33:8-15. Super. Ct. Civ. R. 1 states, “These rules shall govern the procedure in the
Superior Court of the State of Delaware with the exceptions stated in Rule 81. They shall be
construed and administered to secure the just, speedy, and inexpensive determination of every
proceeding.”

41 Hr’ g 33:16-23; see also Hr’ g 35:2-14. Plaintiffs Counsel: “[i]t would be an absurd result to
say that after a deposition a witness, who their attorney actually took the opportunity to question
at the deposition to try to clear up matters, can then rewrite all those matters to literally hit the
litigation talking points. These are the litigation talking points of their defense. And just to
substitute them in every instance where the answer conflicts with the litigation talking points, as
Your Honor noted, where does it end? Errata, as Your Honor noted, literally means an error in
printing or writing. That’s the definition of errata.”

17
revisions to her deposition answers, (on pp. 5-8 of this opinion) are a tactical
attempt to rewrite damaging deposition testimony.** Dr. McCracken’s testimony
occurred during a deposition at which she was questioned by Plaintiff’s counsel
and by her own attorney.** Her deposition transcript does not reflect confusion that
the Errata sheet attempts to explain.*“* Moreover, the reasons she provides for her
corrections do not indicate she was confused or misunderstood the questions.”

The deposition transcript shows that when Dr. McCracken did not understand the

questions, she would indicate so to her counsel and Plaintiff's counsel. Also

 

2 See Durkin, 2006 WL 2724882, at *5 (striking the errata corrections as not “clarifications” but
alterations of the deponent’s testimony on key issues and provided alternative theories and
defenses that the defense was now attempting to advance at trial).

“3 Hr’g 13:4-14. The Court: “So I understand what [Defendants are] saying, but isn’t that the
point of your ability to cross-examine your own fact expert after the plaintiff finishes with them?
In case you did think that during the direct deposition exam there was some confusion on your
witness’s part? You have the opportunity, do you not, to go through on cross and ask questions
so that you in your mind can clear up what misunderstanding there may have been. Isn’t that the
point of giving you cross-examination ability in a deposition?”; see also Hr’g 22:23-23:18. The
Court: “It seems most of the substantive corrections, additions, amendments to her deposition
testimony focus on a better explanation of what is meant by clinical presentation and what that
entails. I’m not clear on why if you thought questions were confusing or you thought that the
questions were improper on cross-examination she didn’t give these answers when you had the
opportunity to question her. I don’t understand. How many bites at the apple does a fact witness
get to give their sworn testimony? | don’t understand why we didn’t get more elaboration on the
clinical picture, because on pages 127 through 128 and again on page 132, significant substantive
amendments to her deposition testimony regarding clinical presentation. You had that
opportunity in response to the questions that I read on direct and on cross to elaborate to this
degree, but she did not and she saved it for her Errata sheet. Why?” (emphasis added).

44 1).1. 107, Ex. C. In fact, nowhere on the Errata sheet does she state that the reason for her
corrections is because she was confused or did not understand the question. Instead, she states:
“more precise answer,” “clarifies the answer,” “more complete answer,” “completes and clarifies
my answer better[.]”; see also McCracken Dep. 38:12-19, 48:6, 79:9-10, 87:1, 127:7, 127:18,
128:1, 132:18.

SDI. 107, Ex. C.

99 66 99 66

18
important to note is, at the start of Dr. McCracken’s deposition, Plaintiff's counsel
said to her, “the most important ground rule is to please not answer a question
unless you understand the question. Will you do that?’”“° She responded, “Yes.”4”
Plaintiff's counsel also asked Dr. McCracken, “[i]f you do not understand the
question, will you tell me that you do not understand the question?”*® Again, Dr.
McCracken answered affirmatively.” The sworn testimony she now seeks to alter
was unambiguous and given in response to clear questions.*° Ironically, her Errata
sheet corrections—which are substantive additions and changes—address the very
standard of care issues relating to the “clinical picture” addressed by Dr. Small’s
Supplemental Disclosure. And many of her new answers sound like expert

opinions.>!

An errata sheet is not a license to change answers for damage control, or to

add things the deponent wishes she had said. Here, the Plaintiff took a thorough

 

46 McCracken Dep. 3:23-4:2.

47 Td. 4:3.

“8 Td., 4:8-9.

49 See id., 4:10.

°° Id. Dr. McCracken had to have known that she would be questioned about the Plaintiff's
condition and the standard of care, and it was reasonable for Plaintiff's counsel to expect that Dr.
McCracken would be prepared to offer definitive testimony about the Plaintiffs clinical picture.
5! See Correction Nos. 6-8, supra pp. 8-9; see also Hr’ g 27:9-19. The Court: “it sounds to me like
an expert opinion on standard of care. I mean, that’s what it sounds like. It doesn’t sound like a
fact witness saying, well, here’s who I think would have the information. But it modifies her
answer in a pretty significant way and it’s—I’m not even sure it’s really responsive. So I find it
interesting that she felt she had to amend that answer to add that language.”; Hr’ g 28:10-12. The
Court: “[I]t really expands and it’s substantive and it’s not one isolated incident.”

19
deposition of Dr. McCracken, justifiably assumed the factual landscape was set as
it pertained to Dr. McCracken, and moved on with discovery. Plaintiff had her
expert take the time (at Plaintiff's expense) to review the McCracken testimony
and prepare a Supplemental Disclosure, only to find out the landscape was
altered.°* The Errata changes are improper. “A tactic, the sole purpose of which
is to subvert a procedural device prescribed by the Court’s rules of civil procedure,

simply cannot be countenanced.”*?

Defendants argue that even if the Errata changes are “improper,” the
Plaintiff's remedy is to cross-examine her on those changes at trial or seek a
deposition solely limited to the Errata sheet. Defendants further argue there is no
prejudice to Plaintiff.°* The Court disagrees.» First, this case will be tried before
a jury, not a judge. Unlike a trial judge in a bench trial, jurors lack the legal
education, training, and experience to know and appreciate the significance of Dr.
McCracken’s substantive Errata sheet changes submitted weeks after her

deposition, and after she rewrote her testimony ostensibly pursuant to a Court rule.

 

°2 See Hr’g 28:19-29:6.

3 In re Asbestos Litig., 2006 WL 3492370, at *4 (Del. Super. Ct. Nov. 28, 2006).

*4 In so arguing, the Defendants rely on Mediacom Del., LLC., 2018 WL 1286207, at *1. In that
case, the judge, not a jury, was the finder of fact. It makes a difference. See infra note 52; see
also Hr’g 31:6-13. (“The difference here is the disruption in the discovery process by what
transpired here, the quantum and substantive nature of the Errata sheet, “corrections,” and that
fact that here there’s going to be a jury of lay people, and Mediacom is an extremely experienced
former Superior Court Judge and Vice Chancellor who’s the finder of facts.”

°5 See Hr’g 13:4-14.

20
According to Plaintiff, “it would be a very confusing process for a jury” and “[a]ll
of [it] will get lost in an effective cross-examination.”°° The Court shares this
concern.>”

Second, deposing Dr. McCracken on the Errata sheet does not eliminate the
prejudice to Plaintiff,>* and, in this case, it would give carte blanche to deponents
to rewrite their deposition testimony via an errata sheet.

Dr. McCracken’s Errata changes are improper and beyond the scope of
what is allowable under Rule 30(e) and must be stricken. Rule 30(e) cannot be
interpreted to allow a deponent to rewrite their testimony in the manner and to the
extent Dr. McCracken did here. To rule otherwise would be to turn depositions

into practice quizzes and the errata sheets into group projects.

 

6 Hr’ g 38:5, 9-10.

>7 See Hr’g 46:7-16. The Court: “...I’m also worried about how this plays in front of a jury,
because then you get into a side show of trying to impeach the witness with the Errata sheet, and
you get into the deposition testimony and it becomes cumbersome in my experience when this
sort of thing happens, and it requires the Court to make sure the jury understands how
depositions work, how errata sheets work and it adds time. It adds time and it takes juror

attention.”
°8 See Hr’ g 37:23-38:15; see also Hr’ g 31:6-16; 33:16-23.

21
Vv. CONCLUSION
For all the reasons explained above, Plaintiff's Motion to Strike Errata

Corrections is GRANTED.

IT IS SO ORDERED.

 

 

22